Case 19-08006-JMM        Doc 1     Filed 01/09/19 Entered 01/09/19 08:59:20   Desc Main
                                  Document      Page 1 of 40



   Robert J. Maynes, ISB No. 6905
   Stephen K. Madsen, ISB No. 6253
   MAYNES TAGGART PLLC
   P. O. Box 3005
   Idaho Falls, ID 83405
   Telephone: (208) 552-6442
   Facsimile: (208) 524-6095
   Email: rmaynes@maynestaggart.com
          smadsen@maynestaggart.com

   Attorneys for Plaintiff

                             UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF IDAHO

   In Re:                                        Case No. 11-40128 JDP

   KINGSTON, DAVID ORVILLE,                      Chapter 11

            Debtor.

   DAVID ORVILLE KINGSTON,                       Adversary Case No. 18-________ JDP

            Plaintiff,

            vs.

   BANK OF AMERICA CORPORATION
   a/k/a BANK OF AMERICA, N.A. successor
   by merger to BAC Home Loans Servicing,
   L.P. f/k/a Countrywide Home Loans
   Servicing, LP, successor to Countrywide
   Home Loans, Inc.; SETERUS, INC. a
   Delaware corporation; BUNGALOW
   SERIES F TRUST, a Delaware trust; U.S.
   BANK TRUST, NATIONAL
   ASSOCIATION, a subsidiary of U.S.
   Bancorp a/k/a U.S. Bank, National
   Association, a Delaware corporation, as
   trustee for Bungalow Series F Trust; SERVIS
   ONE, INC., a Delaware corporation; d/b/a
   BSI Financial services; BSI FINANCIAL
   SERVICES, INC., a Pennsylvania
   corporation; FEDERAL NATIONAL
Case 19-08006-JMM          Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20               Desc Main
                                   Document      Page 2 of 40



   MORTGAGE ASSOCIATION (FNMA)
   a/k/a Fannie Mae, a Federally chartered
   corporation; DOES 1-10, unknown business
   entities; AND DOES 11-20 unknown
   individuals.

             Defendants.

                                           COMPLAINT

             COMES NOW THE Plaintiff, David Orville Kingston, Chapter 11 Debtor

   (“Debtor”), by and through his counsel, Maynes Taggart PLLC, and alleges as follows:

                                 JURISDICTION AND VENUE

             1.    This Court has jurisdiction over this adversary proceeding pursuant to 28

   U.S.C. §§ 1334 and 157, 11 U.S.C. §§ 105(a), 362 and 1141, Article XI of Debtor’s

   confirmed plan of reorganization, and pursuant to the Rules of this Court and the United

   States District Court for the District of Idaho, in that this action arises in and relates to the

   Chapter 11 Bankruptcy Case filed by the above referenced debtor on February 3, 2011 as

   Case No. 11-40128-JDP.

             2.    This proceeding is a core proceeding pursuant to 28 U.S.C. §

   157(b)(2)(A), (C), (L) and/or (O), and to the extent that it is found to be a non-core

   proceeding that is otherwise related to this bankruptcy case, the non-core matters, if any,

   are so inextricably linked with core matters that this Court’s exercise of jurisdiction is

   proper.

             3.    Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                             PARTIES

             4.    Plaintiff is David Orville Kingston, the Chapter 11 Debtor (“Debtor”).




   COMPLAINT – UNIT 2063                         -2-
Case 19-08006-JMM        Doc 1     Filed 01/09/19 Entered 01/09/19 08:59:20            Desc Main
                                  Document      Page 3 of 40



          5.      Defendant, Bank of America Corporation a/k/a Bank of America, N.A., is

   a national banking institution conducting business throughout the United States,

   including in the State of Idaho, and is the successor by merger to BAC Home Loans

   Servicing, L.P. formerly known as Countrywide Home Loans Servicing, L.P., successor

   to Countrywide Home Loans, Inc.

          6.      Defendant, Seterus, Inc. is a Delaware corporation who is the agent and

   loan servicer for the note holder(s) of the Loan (as that term is defined below).

          7.      Defendant, Bungalow Series F Trust is a Delaware trust and subsequent

   note holder of the Loan (as that term is defined below).

          8.      Defendant, U.S. Bank Trust, National Association, a subsidiary of U.S.

   Bancorp a/k/a U.S. Bank, National Association, is a Delaware corporation and trustee for

   the Bungalow Series F Trust.

          9.      Defendant, Servis One, Inc. is a Delaware corporation, d/b/a BSI Financial

   Services, who is the agent and loan servicer for several of the note holders of the Loan (as

   that term is defined below).

          10.     Defendant, BSI Financial Services, Inc. is a Pennsylvania corporation,

   who is the agent and loan servicer for several of the note holders of the Loan (as that term

   is defined below).

          11.     Defendant, Federal National Mortgage Association (FNMA) a/k/a Fannie

   Mae, is a Federally chartered corporation and subsequent note holder of the Loan (as that

   term is defined below).

          12.     Defendant(s), Does 1-10 are unknown business entities who are

   subsequent note holders, servicers or agents of note holders and servicers, of the Loan (as




   COMPLAINT – UNIT 2063                       -3-
Case 19-08006-JMM        Doc 1     Filed 01/09/19 Entered 01/09/19 08:59:20            Desc Main
                                  Document      Page 4 of 40



   that term is defined below) or who may otherwise have an interest in the subject matter of

   this adversary proceeding, whose identities are currently unknown. Plaintiff reserves the

   right to amend this Complaint at such time as the identities of these Defendants are

   discovered.

          13.      Defendant(s), Does 11-20 are unknown individuals who are subsequent

   note holders, servicers or agents of note holders and servicers, of the Loan (as that term is

   defined below) or who may otherwise have an interest in the subject matter of this

   adversary proceeding, whose identities are currently unknown. Plaintiff reserves the

   right to amend this Complaint at such time as the identities of these Defendants are

   discovered.

          14.      On information and belief, Defendants, and each of them, have assumed

   liability, including individually, by agreement and/or by law, and are joint and severally

   liable for the damages asserted herein.

          15.      On information and belief, at all times mentioned herein, Defendants were

   the agents, principals, employees, servants, partners, joint venturers, and representatives

   of each other. In doing the acts alleged herein, the Defendants, and each of them, were

   acting within the scope and course of their authority as such agents, principals,

   employees, servants, partners, joint venturers, and representatives, and were acting with

   the permission and consent of the other Defendants.

          16.      The foregoing Defendants are referred to collectively herein as the

   “Defendants”.




   COMPLAINT – UNIT 2063                       -4-
Case 19-08006-JMM             Doc 1      Filed 01/09/19 Entered 01/09/19 08:59:20     Desc Main
                                        Document      Page 5 of 40



                                       FACTUAL ALLEGATIONS

              17.     On or about March 13, 2007, approximately four years prior to the filing

   of Debtor’s petition, Debtor entered into an Interest Only Adjustable Rate Note and Deed

   of Trust (the “Loan”) with Countrywide Home Loans, Inc. for a property located at 5250

   S. Rainbow Boulevard, Unit 2063 Las Vegas, NV (“Unit 2063”).

              18.     At some point in time after Debtor entered into the Loan, Countrywide

   Home Loans, Inc. was succeeded by BAC Home Loans Servicing, LP (“BAC”) f/k/a

   Countrywide Home Loans Servicing LP.

              19.     On February 3, 2011, Debtor filed a Chapter 11 bankruptcy petition

   (“Petition Date”). By operation of law,1 Debtor’s filing of his petition triggered an

   automatic stay, preventing creditors from continuing or instigating collection efforts

   and/or harassment of the Debtor.

              20.     On March 25, 2011, BAC filed Proof of Claim (Claim 14), as a secured

   claim based on a deed of trust related to Unit 2063.

              21.     Bank of America, N.A. (“BOA”) is the successor by merger to BAC

   Home Loans Servicing, which merger took place in approximately June of 2011.

                                  PLAN TREATMENT AND
                            ADEQUATE PROTECTION STIPULATION

              22.     During the course of the chapter 11 case, Debtor and BOA entered into a

   Stipulation Between David O. Kingston and Bank of America, NA for: (1) Plan

   Treatment; (2) Use of Cash Collateral/Reimbursement of § 506(c) Expenses; and (3)

   Surrender of 1031 S. and 2051 S. Island Green Drive, Coeur D’Alene, Idaho (Doc. 159,




   1
       See generally 11 U.S.C. §§ 105 and 362.



   COMPLAINT – UNIT 2063                          -5-
Case 19-08006-JMM            Doc 1      Filed 01/09/19 Entered 01/09/19 08:59:20                     Desc Main
                                       Document      Page 6 of 40



   pp. 5-9)2 (the “Stipulation”) on August 12, 2011.                  A true and correct copy of the

   Stipulation is attached hereto as Exhibit “A” and incorporated herein by reference.

            23.      At the time of, and in the Stipulation, BOA represented that it was the

   owner of the Loan.

            24.      Through the Stipulation, Debtor and BOA stipulated that the current fair

   market value of ten (10) properties located at 5250 S. Rainbow Boulevard (also referred

   to in the Stipulation as the Spanish Palms Condominiums, SP Units or the LV Properties)

   would be a “Cram Down Amount”. Specifically, the fair market value and Cram Down

   Amount of Unit 2063 was stipulated to be $95,000.00. Ex. A at Paragraph 1.

            25.      The Stipulation further provided that, “[c]ommencing within fifteen (15)

   days after entry of a Order approving this Stipulation and continuing monthly thereafter,

   the Debtor shall, as adequate protection and plan treatment, pay monthly payments from

   the rents associated with the LV properties.” Ex. A at Paragraph 2.

            26.      The monthly payment for Unit 2063 was set at $452.54 and was to be

   applied to interest and principal on the Cram Down Amount. Id.

            27.      Interest was stipulated at a fixed rate of 4.0% a.p.r. and the Stipulation

   also stated that, “Cram Down Amounts shall be amortized on a thirty-year (30-year) term

   commencing on the date of Court approval.” Id. at Paragraphs 3 and 4.

            28.      In exchange for the terms in the Stipulation, the Debtor agreed to

   surrender his interest in 1031 and 2051 S. Island Green Drive, Coeur d’Alene, ID. Id. at

   Paragraph 8.




   2
    Unless stated otherwise, all references to docket numbers herein shall refer to Debtor’s bankruptcy case,
   Case No. 11-40128-JDP.



   COMPLAINT – UNIT 2063                               -6-
Case 19-08006-JMM        Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20           Desc Main
                                 Document      Page 7 of 40



          29.     The Debtor did in fact surrender his interest in 1031 and 2051 S. Island

   Green Drive, Coeur d’Alene, ID.

          30.     The Debtor further agreed in the Stipulation to incorporate the Stipulation

   into any proposed chapter 11 plan. Id. at Paragraph 9.

          31.     On August 31, 2011 the Bankruptcy Court entered its Order Granting

   Motion for Approval of Agreement Relating to Providing Adequate Protection and Use of

   Cash Collateral Pursuant to Rule 4001(d) (Doc. 173) (the “Approval Order”) by which it

   ordered that the Stipulation be approved. A true and correct copy of the Approval Order

   is attached hereto as Exhibit “B” and incorporated herein by reference.

          32.     Pursuant to the terms of the approved Stipulation, Debtor’s payment

   obligations commenced on August 31, 2011 (the “Payment Commencement Date”) and

   were due by September 15, 2011 and the 15th of each month thereafter (the “Payment

   Due Date”), thus superseding all other terms and conditions of the Loan and related deed

   of trust between Debtor and BOA.

          33.     Since the Payment Commencement Date, Debtor has timely made all

   payments on Unit 2063 pursuant to the terms of the Stipulation.

                  STAY VIOLATIONS IMMEDIATELY COMMENCE

          34.     Immediately following entry of the Approval Order, BOA began and

   continued sending payment demands inconsistent with the Stipulation. For example,

   attached hereto as Exhibit “C”, which is and incorporated herein by reference, is a copy

   of the BOA demand dated September 29, 2011 and received on October 11, 2011

   wherein BOA asserts a principal balance of $162,325.68 an interest rate of 6.250% and a




   COMPLAINT – UNIT 2063                      -7-
Case 19-08006-JMM       Doc 1     Filed 01/09/19 Entered 01/09/19 08:59:20           Desc Main
                                 Document      Page 8 of 40



   total payment of $945.20 a month as an interest only payment. It also asserts a “Partial

   Payment balance of $452.54.

          35.    On information and belief, similar demands continued to be sent to the

   Debtor on a regular monthly basis throughout the bankruptcy case, post-confirmation of

   Debtor’s plan and post-bankruptcy case closure.

                     PLAN CONFIRMATION AND CASE CLOSURE

          36.    Subsequent to entry of the Approval Order, the stipulated treatment of the

   ten (10) Rainbow Boulevard properties was incorporated into Debtor’s Third Amended

   Chapter 11 Plan of Reorganization (Doc. 401) as Class 4.

          37.    On December 20, 2012 the Bankruptcy Court entered an Order

   Confirming Chapter 11 Plan (Doc. 496) (the “Confirmation Order”), confirming the

   Debtor’s Third Amended Chapter 11 Plan of Reorganization (the “Confirmed Plan”)

   (Doc. 496-1), including the stipulated treatment of the secured claim on Unit 2063 of the

   Rainbow Boulevard properties. True and correct copies of the Confirmation Order and

   Confirmed Plan are attached hereto as Exhibits “D” and “E”, respectively, which are

   incorporated herein by reference.

          38.    On December 23, 2012, notice of the Confirmed Plan and the

   Confirmation Order was provided to BOA and BAC through counsel of record. A true

   and correct copy of the BNC Notice of the Confirmation Order, Doc. 500 is attached

   hereto as Exhibit “F” and incorporated herein by reference. See specifically Ex. “F” at p.

   11 (service effected on “David E Leta on behalf of Creditor Bank of America

   delta@swlaw.com”; “Lance E Olsen on behalf of Creditor BAC Home Loans Servicing,




   COMPLAINT – UNIT 2063                      -8-
Case 19-08006-JMM        Doc 1     Filed 01/09/19 Entered 01/09/19 08:59:20           Desc Main
                                  Document      Page 9 of 40



   LP ecfid@rcflegal.com”; and “Monte C Gray on behalf of Creditor Bank of America

   montegray@cableone.net”).

           39.    These Defendants constitute members of Class 4 of the Confirmed Plan.

           40.    The Confirmed Plan, Paragraph 3.3.2, Class 4 incorporates by reference

   the terms of the Stipulation, as follows:




   (Exhibit “E”, Doc. 496-1, pp. 10-11).

           41.    The Confirmed Plan further provides that “all holders of claims against . . .

   Debtor are permanently enjoined” from collection activities. Exhibit “E” at pp. 29-30.

           42.    Paragraph 12.5 of the Confirmed Plan (Doc. 496-1, pp. 29-30) provides

   that:




   COMPLAINT – UNIT 2063                       -9-
Case 19-08006-JMM        Doc 1     Filed 01/09/19 Entered 01/09/19 08:59:20        Desc Main
                                  Document     Page 10 of 40



          43.     The Confirmed Plan further provides that the provisions of sections 105

   and 362 of the Bankruptcy Code “shall remain in full force and effect during the term of

   the Plan.” Ex. “E” at p. 32.

          44.     Section 14.5 of the Confirmed Plan (Doc. 496-1, p. 32), expressly

   provides:




          45.     On March 29, 2013, the Bankruptcy Court entered an Order Closing

   Chapter 11 Case (Doc. 549).

                       VIOLATIONS CONTINUE AND ESCALATE

          46.     On information and belief BOA continued to send inaccurate loan

   statements and demands for payments each month to Debtor.

          47.     On April 9, 2012 Debtor received a facsimile from BOA that contained a

   loan history for Unit 2063.      The loan history shows Miscellaneous Postings, Tax

   Payments, Escrow Balance and an incorrect Principal Balance of $162,335.68. A true

   and correct copy of the April 9, 2012 facsimile is attached hereto as Exhibit “G” and

   incorporated herein by reference.

          48.     Debtor, his personal assistant and his in-house counsel made repeated

   efforts to telephone BOA to correct the errors, to no avail.

          49.     Each telephone call to BOA would result in the Debtor, his personal

   assistant, or his in-house counsel being shuttled between various departments and



   COMPLAINT – UNIT 2063                       - 10 -
Case 19-08006-JMM         Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20            Desc Main
                                  Document     Page 11 of 40



   individuals with little to no personal understanding of Debtor’s obligations under the

   Stipulation, Approval Order, Confirmed Plan and Confirmation Order.

          50.    After countless hours of telephone efforts to correct the ongoing stay

   violations, on January 31, 2013, the Debtor’s personal assistant, Janae Kingston, sent a

   letter to BOA expressing concern that the payments on all ten BOA loans, including the

   subject Loan, had been misapplied.

          51.    In her January 31, 2013 letter to BOA, Ms. Kingston provided a copy of

   the Stipulation and requested a statement of accounts showing correction of the

   misapplied payments.

          52.    Referencing BOA’s failure to correct the stay violations, Ms. Kingston

   expressly noted:




   A true and correct copy of the January 31, 2013 Letter and enclosures is attached hereto

   as Exhibit “H” and incorporated herein by reference.

          53.    BOA did not respond to the January 31, 2013 Letter.

          54.    On February 26, 2013, the paralegal for BOA’s counsel contacted

   Debtor’s counsel requesting proof of Debtor’s payments because “BoA claims that their

   system accurately reflects the new terms of the loan and found no discrepancies.”

          55.    On March 13, 2013, Debtor’s counsel forwarded proof of payment,

   including 95 pages of cancelled checks, via reply email. A true and correct copy of the




   COMPLAINT – UNIT 2063                     - 11 -
Case 19-08006-JMM        Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20           Desc Main
                                 Document     Page 12 of 40



   February 26 and March 13, 2013 Emails, with attachments, are attached hereto as Exhibit

   “I” and incorporated herein by reference.

          56.     On or about April 3, 2013, BOA responded:




   Attached hereto as Exhibit “J” is a true and correct copy of the April 3, 2013 Email,

   which is incorporated herein by reference.

          57.     On information and belief, BOA never accurately completed a Master File

   Change to reflect the new terms of the ten (10) loans, including the Loan.

          58.     Despite these communications, BOA continued its practice of sending

   payment demands and statements inconsistent with the Stipulation. Attached hereto as

   Exhibit “K”, which is incorporated herein by reference is a copy of the BOA statement

   dated September 27, 2013, wherein BOA asserts a principal balance of $162,335.68 and a

   monthly payment of $917.59 as an interest only payment. Also attached hereto as

   Exhibit “L”, which is incorporated herein by reference, is a copy of the BOA Escrow

   Account Review dated July 11, 2014, wherein BOA asserts a Debtor will be responsible

   to make a monthly payment of $527.67.

          59.     Further, on information and belief, BOA never advised subsequent note

   purchasers of the Confirmed Plan, Confirmation Order, Approval Order or Stipulation.

   This belief is based, in part, on a June 29, 2015 letter from Seterus, Inc. (the “June 29,

   2015 Seterus Letter”), indicating that on April 1, 2015 BOA sold Seterus certain loans

   without providing any bankruptcy information, as follows:




   COMPLAINT – UNIT 2063                        - 12 -
Case 19-08006-JMM        Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20            Desc Main
                                 Document     Page 13 of 40




   A true and correct copy of the June 29, 2015 Seterus Letter is attached hereto as Exhibit

   “M” and incorporated herein by reference.

          60.     On or about May 1, 2014, Debtor’s personal assistant prepared a summary

   comparison on the ten (10) loans, showing the inaccurate balances, interest rates and

   monthly payments being demanded by BOA in comparison to the amounts required

   under the Stipulation, Approval Order, Confirmed Plan and Confirmation Order. A true

   and correct copy of the Kingston - BOA Balance, Interest and Monthly Payment

   Comparison as of May 2014 is attached hereto as Exhibit “N” and incorporated herein by

   reference.

          61.     On September 10, 2014, Debtor’s counsel again sent BOA’s counsel a

   letter detailing the history of the ongoing stay violations (the “September 10, 2014

   Letter”). A true and correct copy of the September 10, 2014 Letter with enclosures is

   attached hereto as Exhibit “O” and incorporated herein by reference.

          62.     A copy of Exhibit “N” was provided to BOA’s counsel as a part of the

   September 20, 2014 Letter. See Exhibit “N” at p. 221.

          63.     As noted in the September 10, 2014 Letter, during all times relevant

   hereto, BOA and subsequent Defendants, were reporting these loans incorrectly to the

   credit reporting agencies, damaging Mr. Kingston’s credit score. Exhibit “O” at pp. 3

   and 223-225.




   COMPLAINT – UNIT 2063                       - 13 -
Case 19-08006-JMM        Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20           Desc Main
                                 Document     Page 14 of 40



           64.    As noted in the credit reports enclosed in the September 10, 2014 Letter,

   each of the ten (10) loans were reported in a “Derogatory” condition, with pay status

   either “Unknown” or “Late 150 Days”. No reference is made to the Confirmed Plan or

   Stipulation, or payments under the same. Id. at pp. 223-25.

           65.    In response to the September 10, 2014 Letter, on October 7, 2014, BOA’s

   counsel sent a letter providing inaccurate payment histories, and asserting that while the

   loans had been adjusted, three (3) of the ten (10) loans were “Current” or “Current, paid

   ahead” while the remaining seven (7) loans were “Past due”. A true and correct copy of

   the October 7, 2014 Letter with enclosures is attached hereto as Exhibit “P” and

   incorporated herein by reference.

           66.    BOA’s modified and revised loan history for Unit 2063 is not contained in

   Exhibit “P”.   On November 4, 2014 BOA’s counsel emailed Debtor’s counsel pay

   histories for the remaining loans. A true and correct copy of the November 4, 2014 email

   is attached hereto as Exhibit “Q” and incorporated herein by reference.

           67.    A true and correct copy of the pay history for Unit 2062 attached to the

   November 4, 2014 email is attached hereto as Exhibit “R” and incorporated herein by

   reference.

           68.    BOA’s modified and revised loan history for Unit 2062 is contained in

   Exhibit “R” at pp. 2-15, but fails to include all of Debtor’s payments on the Loan. It is

   unclear why the pagination for Unit 2062 begins on “Page 4” and fails to include “Pages

   1-3”.

           69.    Despite ongoing disputes as to the accuracy of BOA’s application of

   payments and balances shown, BOA’s counsel sent a letter to Debtor’s counsel dated




   COMPLAINT – UNIT 2063                     - 14 -
Case 19-08006-JMM       Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20           Desc Main
                                Document     Page 15 of 40



   January 13, 201, again incorrectly alleging that Debtor was in default on the loan with a

   payment due of $5,616.08. A true and correct copy of the January 13, 2015 letter is

   attached hereto as Exhibit “S” and incorporated herein by reference.

          70.    In response to the January 13, 2015 letter as well as additional email

   correspondence from BOA’s counsel, Debtor’s counsel sent a letter dated March 31,

   2015 explaining in detail how in fact all the payments had been made on Unit 1063.

   Debtor’s counsel also appraised BOA’s counsel that Debtor was not waiving his right to

   seek damages and attorney fees for BOA’s multiple and ongoing violations of the

   Confirmed Plan and Bankruptcy Code stay violations. A true and correct copy of the

   March 31, 2015 letter is attached hereto as Exhibit “T” and incorporated herein by

   reference.

          71.    BOA transferred servicing of the Loan to Seterus, Inc., which was

   effective April 1, 205, by a Transfer of Servicing Notice dated April 14, 2015. A true

   and correct copy of the April 14, 2015 notice is attached hereto as Exhibit “U” and

   incorporated herein by reference.

          72.    At about the same time, Debtor received an assistance package from

   Seterus, dated April 16, 2015, which incorrectly asserted that Debtor’s loan was in

   delinquency. A true and correct copy of the April 16, 2015 package is attached hereto as

   Exhibit “V” and incorporated herein by reference.

          73.    Apparently oblivious to the Stipulation and Confirmed Plan, and that

   Debtor was current under the terms of the Stipulation and Confirmed Plan, Seterus stated:




   COMPLAINT – UNIT 2063                     - 15 -
Case 19-08006-JMM        Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20             Desc Main
                                 Document     Page 16 of 40




   Ex. V at p. 3. The assistance package also contains information about Repayment Plans,

   Forbearance Plans, Modification, Short Sale, etc. Id. at p. 9.

          74.     By letter dated April 17, 2015, Seterus incorrectly informed Debtor that

   his loan was in default, and that $4,960.35 was the amount due on the loan. A true and

   correct copy of the April 17, 2015 letter is attached hereto as Exhibit “W” and

   incorporated herein by reference.

          75.     In the letter (Ex. W) Seterus threatened Debtor; that if full payment was

   not made by the expiration date, Seterus would accelerate the maturity date of the loan

   and the “ENTIRE balance of the loan, including principal, accrued interest, and all other

   sums due thereunder, shall, at once and without further notice, become immediately due

   and payable; that failure to cure the default may result in the sale of the premises; and

   that if the default is not cured on or before the expiration date, that Seterus and the loan

   owner intend to commence foreclosure proceedings. Ex. W at p. 1.

          76.     In a letter dated April 20, 2015, Seterus returned to Debtor its proper

   payment for Unit 2063 stating:




   A true and correct copy of the April 20, 2015 letter is attached hereto as Exhibit “X” and

   incorporated herein by reference.

          77.     Upon information and belief, BOA was still the owner of the Loan at this

   time frame.



   COMPLAINT – UNIT 2063                      - 16 -
Case 19-08006-JMM          Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20          Desc Main
                                   Document     Page 17 of 40



          78.        In response to communications that Debtor was in default on multiple

   loans, Debtor’s counsel sent a letter to BOA’s counsel On March 31, 2015 once again

   stating that Debtor was not in default, that all payments had been made, attaching

   cancelled checks evidencing payments and requesting that BOA remove the Loan from

   default status. A true and correct copy of the March 31, 2015 letter is attached hereto as

   Exhibit “Y” and the attachments to the March 31, 2015 letter are attached hereto as

   Exhibit “Z,” both are incorporated herein by reference.

          79.        Responding to the March 31, 2015 letter, counsel for BOA shed some

   light on the reason that BOA and other loan servicers or owners continued to violate the

   automatic stay as well as the Stipulation and Confirmed Plan by an April 1, 2015 email.

   In reference to making payments for multiple units via one (1) check to the same servicer,

   counsel stated:




   A true and correct copy of the April 1, 2015 email is attached hereto as Exhibit “AA” and

   incorporated herein by reference.

          80.        On May 7, 2015 Debtor’s personal assistant, Janae Kingston, sent a letter

   to Seterus responding to the multiple default and deficiency notices. Ms. Kingston

   informed Seterus that Debtor was disputing the stated loan balances and charges, as well

   as indicating that all payments on the loan have been made in timely manner and that any

   fees charged to the loan are improper. A true and correct copy of the May 7, 2015 letter

   is attached hereto as Exhibit “BB” and incorporated herein by reference.



   COMPLAINT – UNIT 2063                       - 17 -
Case 19-08006-JMM        Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20            Desc Main
                                 Document     Page 18 of 40



          81.     By letter dated May 14, 2015, Debtor’s counsel responded to Seterus’

   default notice, notifying it that Seterus was not authorized to declare the Loan in default

   under the Confirmed Plan and that Debtor had made all payments required under the

   Plan. Debtor’s counsel also demanded that Seterus immediately cease and desist from its

   actions which were in violation of the automatic stay and Plan. A true and correct copy

   of the May 14, 2015 letter is attached hereto as Exhibit “CC” and incorporated herein by

   reference.

          82.     Debtor’s in-house counsel. Amy Kingston, also sent a letter to Seterus

   advising it of the Debtor’s bankruptcy, the Stipulation and the terms of the cram down.

   In her letter Ms. Kingston also informed Seterus that Debtor was current on his payments

   and that any foreclosure action was wrongful. A true and correct copy of Ms. Kingston’s

   May 19, 2015 letter is attached hereto as Exhibit “DD” and incorporated herein by

   reference.

          83.     In response to Seterus returning Debtor’s payment (See Ex. X), Debtor’s

   personal assistant, Janae Kingston again sent the April 2015 payment along with her

   letter dated May 26, 2015. Ms. Kingston again informed Seterus that all payments on the

   Loan had been made, that Seterus was not authorized to charge Debtor servicing fees and

   that the Loan was subject to the Court’s order in the bankruptcy. A true and correct copy

   of Ms. Kingston’s May 26, 2015 letter is attached hereto as Exhibit “EE” and

   incorporated herein by reference.

          84.     On May 26, 2015, Debtor’s counsel received a letter from Seterus, dated

   May 21, 2015, indicating that they had received an inquiry from Janae Kingston and that

   they would respond with an explanation when their research was completed. This letter




   COMPLAINT – UNIT 2063                      - 18 -
Case 19-08006-JMM        Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20           Desc Main
                                 Document     Page 19 of 40



   also indicated that Federal National Mortgage Association (Fannie Mae) was the owner

   of the loan. A true and correct copy of the May 21, 2015 letter is attached hereto as

   Exhibit “FF” and incorporated herein by reference.

          85.     On or about July 6, 2015 Debtor’s counsel received a letter from Seterus

   dated June 29, 2015 in response to the correspondence from Janae Kingston, Amy

   Kingston and Debtor’s counsel. See Ex. M.

          86.     Despite acknowledging that BOA failed to provide information regarding

   the Loan’s bankruptcy treatment, Seterus incorrectly maintained that the original

   contractual terms of the Loan applied and that Unit 2063 was “contractually delinquent

   for the November 1, 2014 contractual installment.” Exhibit M at p. 1. Seterus then

   sought to educate Debtor’s counsel regarding the interplay between a loan’s contractual

   requirements and a confirmed bankruptcy payment plan:




   Id.

          87.     On July 7, 2015 Debtor’s counsel responded to Seterus’ assertions

   regarding the “contractual status” of the loan, with a cease and desist letter indicating

   among other things that the Confirmed Plan controls the treatment of the Loan and that

   the notices regarding the contractual status of the loan are not just baseless but are

   actually violations of the Confirmed Plan. A true and correct copy of the July 7, 2015

   letter is attached hereto as Exhibit “GG” and incorporated herein by reference.

          88.     In the fall of 2016 after largely ignoring the Confirmed Plan and

   Stipulation, Seterus referred to the bankruptcy as its reason for refusing to provide



   COMPLAINT – UNIT 2063                      - 19 -
Case 19-08006-JMM         Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20           Desc Main
                                  Document     Page 20 of 40



   account statements pursuant to Janae Kingston’s request. Debtor’s counsel replied on

   October 24, 2016 to Seterus correspondence with a request that Seterus apply this same

   reasoning when it came to future notices of default, demand or foreclosure and warned

   that failure to do so could lead to an action and request for damages. A true and correct

   copy of the October 24, 2016 letter is attached hereto as Exhibit “HH” and incorporated

   herein by reference.

          89.     On May 15, 2017, through his counsel, Debtor received a Notice of

   Servicing Transfer dated May 9, 2017. The notice indicated that effective June 1 ,2017

   BSI Financial Services would be the new servicer on the Loan. A true and correct copy

   of the May 9, 2017 notice is attached hereto as Exhibit “II” and incorporated herein by

   reference.

          90.     On May 23, 1017 Debtor received a Notice of Sale of Ownership of

   Mortgage Loan dated May 15, 2017 indicating that the Loan had been sold on April 25,

   2017 to Bungalow Series F Trust. The Notice does not identify a loan or account

   number, nor a Unit number to which it refers. Because Seterus is identified as the Loan

   Servicer it is believed that the Notice may refer to Unit 1062. A true and correct copy of

   the May 15, 2017 notice is attached hereto as Exhibit “JJ” and incorporated herein by

   reference.

          91.     Clearly frustrated from years of multiple letters, demands, default notices,

   delinquency notices, foreclosure notices and lack of substantive responses to disputes and

   correspondence from Debtor, Debtor’s counsel, Debtor’s in-house counsel and herself,

   Janae Kingston sent a detailed letter dated June 1, 2017 to the servicers and owners of the

   loans on the Rainbow Blvd. units including Seterus and BOA. A true and correct copy of




   COMPLAINT – UNIT 2063                      - 20 -
Case 19-08006-JMM          Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20            Desc Main
                                   Document     Page 21 of 40



   the June 1, 2017 letter is attached hereto as Exhibit “KK” and incorporated herein by

   reference.

           92.       In her June 1, 2017 letter Ms. Kingston again sets out among other things

   a) that the loans are subject to the terms of the Stipulation in the bankruptcy, b) sets forth

   the payment terms, c) indicates that all payments have been made under the terms of the

   Stipulation, and d) that the balances carried by the servicers and owners are incorrect and

   should never been in default or foreclosure. Exhibit KK at p. 1.

           93.       Ms. Kingston’s frustration boils over with the following paragraphs:




   Id. at pp. 1-2.




   COMPLAINT – UNIT 2063                        - 21 -
Case 19-08006-JMM        Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20          Desc Main
                                 Document     Page 22 of 40



          94.     On information and belief, none of the loan servicers to whom the letter

   was sent – Seterus, Inc., Rushmore Loan Management, Fay Servicing, LLC, BOA, or BSI

   Financial – responded to Ms. Kingston’s correspondence or made any substantive

   changes in their servicing of the loans.

          95.     On June 19, 2017 Debtor’s counsel received a correspondence from

   Seterus, dated June 12, 2017 indicating that they were researching an inquiry from Janae

   Kingston, and that the owner of the loan is Federal National Mortgage Association

   (Fannie Mae). This information appears to be in conflict with the Notice of Sale (Ex. JJ)

   previously sent by Seterus. A true and correct copy of June 12, 2017 correspondence is

   attached hereto as Exhibit “LL” and incorporated herein by reference.

          96.     On September 7, 2017 a Transfer of Claim Other than for Security was

   filed on Claim 14. US Bank Trust N.A., as trustee of Bungalow Series F Trust is listed as

   the Transferee. See Doc. 565.

          97.     On January 22, 2018, Debtor received a response to an earlier inquiry

   from BSI dated January 17, 2018. A true and correct copy of the January 17, 2018

   response is attached hereto as Exhibit “MM” and incorporated herein by reference.

          98.     Although the response attached a copy of the Stipulation, as support for

   the Loan, BSI references the Adjustable Rate Note and Deed of Trust, erroneously

   indicating the principal amount of the loan is $162,500.00. Ex. MM at p. 1. BSI also

   erroneously alleged that the information they provided to the credit reporting agencies

   was correct. Id. at p. 2. BSI also provided a payment history which appears to show an

   assortment of charges and fees which are not authorized by the Stipulation, including;

   Late Charges, Admin Adjustments, Fee Billed and Misc. Receipt. Id. at pp. 56-57.




   COMPLAINT – UNIT 2063                      - 22 -
Case 19-08006-JMM       Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20           Desc Main
                                Document     Page 23 of 40



          99.    Due to BSI’s mismanagement of Debtor’s payments to it, Debtor’s

   personal assistant, Janae Kingston, sent a letter dated April 23, 2018 requesting

   clarification of BSI’s actions. Despite Debtor paying to BSI $720.38 in 2017 and 2018

   for escrow on taxes, Debtor received a delinquency notice on the taxes. Debtor was

   required to pay $528.73 to bring the taxes current, although the taxes were current when

   BSI took over the loan and Debtor had made escrow payments to BSI for taxes. A true

   and correct copy of the April 23, 2018 letter is attached hereto as Exhibit “NN” and

   incorporated herein by reference.

          100.   Ms. Kingston also made demand for return of the $720.83 which BSI had

   misappropriated and requested statements be sent in the future in hopes of avoiding

   similar problems. Ex. NN at p. 1.

          101.   On May 29, 2018 Debtor’s counsel received a Mortgage Statement from

   BSI dated May 18, 2018, which incorrectly showed a payment amount of $1,025.44 and

   included $120.36 in “Fees and Other Charges.” A true and correct copy of the May 18,

   2018 statement is attached hereto as Exhibit “OO” and incorporated herein by reference.

   Debtor received substantially similar Mortgage Statements from BSI dated July 17, 2018,

   August 17, 2018 and October 17, 2018.

          102.   On June 22, 2018 Debtor’s counsel received a letter dated June 18, 2018

   from Samantha Bradley, Complaint Resolution Specialist for BSI. Ms. Bradley’s letter

   references an Escrow Waiver Agreement, which would have been superseded by the

   Stipulation and Confirmed Plan and indicates incorrectly that taxes were not paid by

   Debtor. A true and correct copy of the June 18, 2018 letter is attached hereto as Exhibit

   “PP” and incorporated herein by reference.




   COMPLAINT – UNIT 2063                     - 23 -
Case 19-08006-JMM        Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20            Desc Main
                                 Document     Page 24 of 40



          103.    Debtor has made every required monthly payment on the Loan from the

   Payment Commencement Date to the present. Attached hereto as Exhibit “QQ” is a

   summary of all payments by the Debtor on the Loan (“Debtor’s Payment Summary”).

          104.    Defendants have received all of Debtor’s payments on the Loan from the

   Payment Commencement Date to the present. Attached hereto as Exhibit “RR” are all of

   the cancelled checks on the Loan.

          105.    As a result of Defendants failures to follow the Stipulation, Approval

   Order, Confirmed Plan and Confirmation Order, Debtor has been required to spending

   countless hours, including staff time, in responding to Defendants’ baseless

   correspondence and violations, incurred attorneys’ fees and expenses, delivery charges in

   responding to Defendants’ violations, and such damages and fees continue to mount.

          106.    Further, as a result of Defendants inaccurate reporting to the various credit

   reporting agencies, Debtor’s credit score has been damage.

          107.    Attached hereto as Exhibit “SS” and Exhibit “TT” and incorporated herein

   by reference, are true and correct copies of the Debtor’s Redacted Credit Reports as of

   September 24, 2015 and July 7, 2017, respectively, showing derogatory and inaccurate

   reporting, including assertions that some of the loans were in foreclosure, by Defendants

   to the three major credit-reporting agencies.

          108.    Debtor has made multiple efforts to get Defendants to correct their credit

   reporting errors, but Defendants have refused or ignored Debtor’s repeated requests.

          109.    As a result of Defendants’ actions and resulting damage to Debtor’s credit

   score, Debtor and his business have been unable to obtain credit on reasonable terms,

   thereby negatively impacting Debtor’s ability to perform the Confirmed Plan. Attached




   COMPLAINT – UNIT 2063                      - 24 -
Case 19-08006-JMM         Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20           Desc Main
                                  Document     Page 25 of 40



   hereto as Exhibit “UU” and incorporated herein by reference, is a true and correct copy of

   an October 11, 2018 email from Chase Bank to Debtor indicating denial of a mortgage

   request due to Debtor’s credit score.

          110.    As a direct result of Defendants’ actions in repeating and continuously

   violating the Stipulation, Approval Order, Confirmed Plan and Confirmation Order,

   Debtor was required to reopen the bankruptcy case incurring additional filing fees and

   U.S. Trustee’s quarterly fees that Defendants should be required to reimburse, in an

   amount according to proof.

          111.    Defendants have engaged in a systematic scheme of sending multiple

   communications of default, missed payments, foreclosure notices, incorrect statements,

   fees, etc., which are intended to confuse, coerce, intimidate and wear down Debtor, in

   hopes of causing him to succumb to such erroneous demands.

          112.    In some instances, Defendants have posted erroneous foreclosure notices

   on properties related to the ten (10) loans, and on information and belief on Unit 2063.

          113.    Further, on information and belief, each Defendant has provided Debtor

   with annual Mortgage Interest Statements (Form 1098) that are inaccurate and that have

   impacted Debtor’s tax obligations. This indicates further violations of the Stipulation,

   Approval Order, Confirmed Plan and Confirmation Order by assessing additional fees

   and charges not provided for in the Confirmed Plan and/or Stipulation against the Debtor.

          114.    The erroneous tax documents from Defendants have further damaged

   Debtor, requiring increase professional accounting assistance to correct and/or payment

   of additional taxes.




   COMPLAINT – UNIT 2063                      - 25 -
Case 19-08006-JMM       Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20              Desc Main
                                Document     Page 26 of 40



          115.   Defendants’ preferred responses to Debtor’s repeated demands, as

   outlined above, have been to simply transfer the note rather than comply with the

   Stipulation, Approval Order, Confirmed Plan and Confirmation Order.

          116.   Upon information and belief, the entities servicing the Loan have changed

   multiple times. The loan servicers have similarly failed to follow the terms of the

   Stipulation, Approval Order, Confirmed Plan and Confirmation Order.

          117.   Defendants’ actions have resulted in extreme stress and frustration to

   Debtor, have negatively affected his business reputation and have adversely affected

   Debtor’s credit worthiness, impairing the Debtor’s ability to perform and complete the

   Confirmed Plan.

                                   COUNT ONE
                      (CONTEMPT – 11 U.S.C. § 362, 11 U.S.C. § 105)

          118.   Plaintiff realleges paragraphs 1 through 116, and makes the same a part of

   Count One as though fully set out herein.

          119.   As set forth above, Defendants were on notice as to the terms of the

   Stipulation as well as the Confirmed Plan, the Approval Order and the Confirmation

   Order (see Doc. Nos. 160, 171 and 500) and that actions made in contravention of such

   constitute violations of the Confirmed Plan and applicable bankruptcy stay and

   injunction.

          120.   11 U.S.C. § 362(a) bars any entity from taking:

                 (3) any act to obtain possession of property of the estate or of property
                 from the estate or to exercise control over property of the estate;

                 (4) any act to create, perfect or enforce any lien against property of the
                 estate;




   COMPLAINT – UNIT 2063                       - 26 -
Case 19-08006-JMM        Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20              Desc Main
                                 Document     Page 27 of 40



                  (5) any act to create, perfect, or enforce against property of the debtor any
                  lien to the extent that such lien secures a claim that arose before the
                  commencement of the case under this title;

                  (6) any act to collect, assess, or recover a claim against the debtor that
                  arose before the commencement of the case under this title;

          121.    Defendants have violated the automatic stay with each and every

   communication to the Debtor indicating in any way that terms, other than those set forth

   in the Stipulation, govern and were applicable to the Loan.

          122.    Defendants’ multiple violations are willful, and with callous disregard of

   the Bankruptcy Code and this Court’s orders, in particular 11 U.S.C. § 362(a), the

   Approval Order and the Confirmation Order.

          123.    Defendants were, and are, aware of Debtor’s bankruptcy petition and the

   Confirmed Plan, and were repeatedly notified of their continuing violations of the stay

   and Confirmed Plan.

          124.    Under 11 U.S.C. § 362(k), 11 U.S.C. § 105 and this Court’s inherent

   sanction power, Debtor “shall recover actual damages, including costs and attorney’s

   fees.” See 11 U.S.C. § 362(k).

          125.    Pursuant to Nevada Revised Statutes § 18.010, Debtor is entitled to an

   award of attorney’s fees and costs.

          126.    Debtor is entitled to a judgment in his favor against these Defendants

   recovering all of his actual damages in an amount according to proof.

          127.    Debtor is further entitled to his costs and attorney’s fees in an amount

   according to proof, but not less than an additional $50,000.00.

          128.    Further, given the ongoing, pervasive and persistent nature of Defendants’

   misconduct and willful disregard of this Court’s Order and the Bankruptcy Code, Debtor



   COMPLAINT – UNIT 2063                       - 27 -
Case 19-08006-JMM        Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20            Desc Main
                                 Document     Page 28 of 40



   is entitled to punitive damages in sufficient amount to get the attention of this

   institutional entities and ensure future compliance with the Stipulation, Approval Order,

   Confirmed Plan and Confirmation Order, as well as compliance with the Bankruptcy

   Code, as the Court determines under the facts of this case.

                                    COUNT TWO
                 (VIOLATION OF CONFIRMED PLAN AND COURT’S ORDER)

          129.     Plaintiff realleges paragraphs 1 through 127, and makes the same a part of

   Count Two as though fully set out herein.

          130.     As set forth above, Defendants were on notice as to the terms of the

   Stipulation as well as the Confirmed Plan, and that actions made in contravention of such

   constitute violations of the Confirmed Plan and applicable bankruptcy stay and

   injunction.

          131.     Paragraph 12.5 (Injunction) of the Confirmed Plan provides that:




   Doc. 496-1, pp. 29-30.

          132.            Paragraph 14.5 of the Confirmed Plan provides that:




   COMPLAINT – UNIT 2063                       - 28 -
Case 19-08006-JMM        Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20          Desc Main
                                 Document     Page 29 of 40




   Doc. 496-1, p. 32.

          133.    Defendants have violated the injunction and stay contained therein as well

   as the actual terms of the Confirmed Plan, the Court’s Approval Order and Confirmation

   Order with every communication to Debtor indicating in any way that terms, other than

   those set forth in the Stipulation, govern and were applicable to the Loan.

          134.    Defendants’ multiple violations are willful, and with callous disregard of

   the Confirmed Plan and the Court’s Approval Order and Confirmation Order, in that they

   were aware of Debtor’s bankruptcy and repeatedly notified of their violations of the stay

   and Confirmed Plan.

          135.    Under the Bankruptcy Code and the Court’s inherent sanction power,

   Debtor is entitled to actual damages and costs.

          136.    Pursuant to Nevada Revised Statutes § 18.010, Debtor is entitled to an

   award of attorney’s fees and costs.

          137.    Debtor is entitled to a judgment in his favor against these Defendants

   recovering all of his actual damages in an amount according to proof.

          138.    Debtor is further entitled to his costs and attorney’s fees in an amount

   according to proof, but not less than an additional $50,000.00.

          139.    Further, given the ongoing, pervasive and persistent nature of Defendants’

   misconduct and willful disregard of this Court’s Order and the Bankruptcy Code, Debtor



   COMPLAINT – UNIT 2063                      - 29 -
Case 19-08006-JMM        Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20           Desc Main
                                 Document     Page 30 of 40



   is entitled to punitive damages in sufficient amount to get the attention of this

   institutional entities and ensure future compliance with the Stipulation, Approval Order,

   Confirmed Plan and Confirmation Order, as well as compliance with the Bankruptcy

   Code, as the Court determines under the facts of this case.

                                      COUNT THREE
                                  (BREACH OF CONTRACT)

          140.    Plaintiff realleges paragraphs 1 through 138, and makes the same a part of

   Count Three as though fully set out herein.

          141.    As set forth above, Defendants freely and voluntarily entered into the

   Stipulation with Debtor, which is attached hereto as Exhibit “A”.

          142.    Defendants, by their actions set forth above, have breached the terms of

   the Stipulation.

          143.    Such breaches include, by way of illustration and not limitation, requiring

   additional payments not required under the Plan, requiring different payment amounts,

   misapplying payments, commencing or reporting foreclosure actions, etc.

          144.    Defendants have acted in bad faith in performing their obligations under

   the Stipulation.

          145.    As direct and proximate result of Defendants’ actions, Debtor has

   sustained hundreds of thousands of dollars in damages, the exact amount to be

   determined at trial, but not less than $250,000.00.

          146.    Further, pursuant to Nevada Revised Statutes § 18.010, Debtor is entitled

   to an award of attorney’s fees and costs, in an amount according to proof, but not less

   than $50,000.00.




   COMPLAINT – UNIT 2063                      - 30 -
Case 19-08006-JMM         Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20          Desc Main
                                  Document     Page 31 of 40



                                COUNT FOUR
      (WILLFUL VIOLATION OF FAIR CREDIT REPORTING ACT – 15 U.S.C. § 1681)

          147.    Plaintiff realleges paragraphs 1 through 145, and makes the same a part of

   Count Four as though fully set out herein.

          148.    As set forth above, Defendants have made, or caused to be made,

   inaccurate or false reports to the credit reporting agencies.

          149.    Defendants are information furnisher(s) under the Fair Credit Reporting

   Act (FCRA), 15 U.S.C. § 1681 et seq.

          150.    Defendants are “furnishers” as that term is used in 15 U.S.C. § 1681s-2.

          151.    Defendants did deliberately furnish inaccurate information regarding the

   Debtor and the Loan to credit reporting agencies with knowledge that such information

   was inconsistent with the Stipulation.

          152.    15 U.S.C. 1681n imposes civil liability on any furnisher “who willfully

   fails to comply with any requirement” of the Fair Credit Reporting Act.

          153.    Under § 1681n(a) of the Fair Credit Reporting Act, Debtor is entitled to

   actual damages, or statutory damages of not less than $100.00 and not more than

   $1,000.00 for each instance, whichever is greater.

          154.    Further, Debtor is also entitled punitive damages and costs and attorney’s

   fees as determined by the Court.

          155.    Further, pursuant to Nevada Revised Statutes § 18.010, Debtor is entitled

   to an award of attorney’s fees and costs, in an amount according to proof, but not less

   than $50,000.00.




   COMPLAINT – UNIT 2063                        - 31 -
Case 19-08006-JMM         Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20          Desc Main
                                  Document     Page 32 of 40



                               COUNT FIVE
    (NEGLIGENT VIOLATION OF FAIR CREDIT REPORTING ACT – 15 U.S.C. § 1681)

          156.    Plaintiff realleges paragraphs 1 through 154, and makes the same a part of

   Count Four as though fully set out herein.

          157.    As set forth above, Defendants have made, or caused to be made, negative

   reports to the credit reporting agencies.

          158.    Defendants are information furnisher(s) under the Fair Credit Reporting

   Act (FCRA), 15 U.S.C. § 1681 et seq.

          159.    Defendants are “furnishers” as that term is used in 15 U.S.C. § 1681s-2.

          160.    Defendants should have known that information reported concerning

   Debtor to credit reporting agencies was inconsistent with the Stipulation.

          161.    15 U.S.C. 1681o imposes civil liability on any furnisher “who is negligent

   in failing to comply with any requirement” of the Fair Credit Reporting Act.

          162.    Under § 1681o(a) of the Fair Credit Reporting Act, Debtor is entitled to

   actual damages, and costs and attorney’s fees in an amount to be determined at trial, but

   not less than $50,000.00.

          163.    Further, pursuant to Nevada Revised Statutes § 18.010, Debtor is entitled

   to an award of attorney’s fees and costs, in an amount according to proof, but not less

   than $50,000.00.

                               COUNT SIX
       (BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING)

          164.    Plaintiff realleges paragraphs 1 through 162, and makes the same a part of

   Count Six as though fully set out herein.

          165.    As set forth above, Defendants entered into the Stipulation with Debtor.




   COMPLAINT – UNIT 2063                        - 32 -
Case 19-08006-JMM           Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20            Desc Main
                                    Document     Page 33 of 40



           166.      The purpose of the Stipulation was to fix Defendant’s obligations under

   applicable bankruptcy law and to provide for Defendants’ treatment under the Confirmed

   Plan.

           167.      Under Nevada law, Defendants had a duty to Plaintiff of acting in good

   faith and fair dealing with respect to the Stipulation.

           168.      Defendants, by failing to follow their obligations under the Stipulation,

   were unfaithful to the purpose of the Stipulation.

           169.      Defendants’ actions in violation of the Stipulation denied the Plaintiff his

   justified expectations that his payments as made under the Stipulation would resolve all

   matters related to the loan at issue.

           170.      Defendants held a special relationship with Plaintiff given their size and

   sophistication.

           171.      Defendants acted with oppression, fraud and/or malice towards Plaintiff.

           172.      As a direct and proximate result of Defendants’ actions, Debtors has

   sustained hundreds of thousands of dollars in damages, the exact amount to be

   determined at trial.

           173.      Plaintiff is entitled to contract damages as well as punitive damages

   against Defendants.

           174.      Pursuant to Nevada Revised Statutes § 18.010, Debtor is entitled to an

   award of attorney’s fees and costs.

                                         COUNT SEVEN
                                     (DECLARATORY RELIEF)

           175.      Plaintiff realleges paragraphs 1 through 173, and makes the same a part of

   Count Seven as though fully set out herein.



   COMPLAINT – UNIT 2063                         - 33 -
Case 19-08006-JMM        Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20            Desc Main
                                 Document     Page 34 of 40



          176.     Defendants have acted outside of their authority and in breach of the

   Stipulation and Confirmed Plan, to which there is no adequate remedy at law.

          177.     Accordingly, pursuant to the Stipulation and Confirmed Plan, Debtor

   seeks declarations from the Court as to:

                   a. The amount(s) paid on the Loan by Debtor;

                   b. The monthly payment amount due by Debtor under the Stipulation

                      going forward; and

                   c. The current, correct balance owing on the Loan under the Stipulation.

          178.     Pursuant to Nevada Revised Statutes § 18.010, Debtor is entitled to an

   award of attorney’s fees and costs.

                                      COUNT EIGHT
                             (INJUNCTIVE/MANDAMUS RELIEF)

          179.     Plaintiff realleges paragraphs 1 through 177, and makes the same a part of

   Count Eight as though fully set out herein.

          180.     By making false, inaccurate and misleading reports to the credit reporting

   agencies, Defendants have damaged Debtor’s business reputation, caused him undue

   personal stress and effected and/or prevented his ability to obtain financing. For this

   there is no adequate remedy at law.

          181.     Pursuant to 11 U.S.C. § 105, Debtor is entitled to an injunctive order,

   directing Defendants to make corrective reports to the credit reporting agencies indicating

   that their prior reports were false and inaccurate, and sanctioning Defendants in the

   amount of $1,000.00 per day per loan, including the Loan, until the Debtor’s credit report

   is corrected.




   COMPLAINT – UNIT 2063                         - 34 -
Case 19-08006-JMM         Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20            Desc Main
                                  Document     Page 35 of 40



          182.    Pursuant to Nevada Revised Statutes § 18.010, Debtor is entitled to an

   award of attorney’s fees and costs.

                                    COUNT NINE
                     (VIOLATION OF RESPA – 12 U.S.C. § 2601 et seq.)

          183.    Plaintiff realleges paragraphs 1 through 181, and makes the same a part of

   Count Nine as though fully set out herein.

          184.    Debtor provided Defendants written communications that included the

   name of the account and borrower, stating the reasons that the account was in error and

   provided sufficient detail to Defendants for any information sought from them.

          185.    Despite Debtor’s qualified written request to them, Defendants failed to

   make corrections to the account and/or failed to respond to Debtor’s request(s).

          186.    Pursuant to 12 U.S.C. § 2605(f)(1) Debtor is entitled to actual damages as

   a result of Defendant’s failure to comply with RESPA, and additional damages given

   Defendants’ actions show a pattern of noncompliance.

          187.    Debtor is entitled to recover costs and attorney’s fees pursuant to 12

   U.S.C. § 2605(f)(3).

                                      COUNT TEN
                              (ATTORNEY’S FEES AND COSTS)

          188.    Plaintiff realleges paragraphs 1 through 186, and makes the same a part of

   Count Nine as though fully set out herein.

          189.    Debtor has been required to retain the services of Maynes Taggart, PLLC

   to prosecute this action and agreed to pay a reasonable attorney fee and costs incurred;

   that $50,000.00 is a reasonable attorney fee should the action result in a default judgment;

   should the action be contested, Debtor should be entitled to attorney fees and costs




   COMPLAINT – UNIT 2063                        - 35 -
Case 19-08006-JMM        Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20             Desc Main
                                 Document     Page 36 of 40



   incurred; fees and costs should be awarded pursuant to Nevada Revised Statutes §

   18.010, 12 U.S.C. § 2605(f)(3), 15 U.S.C. §§ 1681n(a)(3) and 1681o(a)(2), 11 U.S.C. §

   362(k).



             WHEREFORE, Debtor prays for Judgment against Defendants as follows:

             1.    ON COUNT ONE:

                   A.     For a Judgment against Defendants, joint and severally, in

   Debtor’s favor in an amount according to proof;

                   B.     That Debtor be awarded punitive damages in an amount sufficient

   to ensure future compliance with the bankruptcy process, Bankruptcy Code, and the

   orders of this Court, in an amount the Court deems appropriate;

                   C.     That Debtor be awarded reasonable attorney’s fees in the sum of

   $50,000.00 should the action result in a default judgment against Defendants; if the

   action is contested, Debtor should be entitled to the attorney’s fees and costs incurred;

                   D.     For such other and further relief as the Court may deem just.

             2.    ON COUNT TWO:

                   A.     For a Judgment against Defendants, joint and severally, in

   Debtor’s favor in an amount according to proof;

                   B.     That Debtor be awarded punitive damages in an amount sufficient

   to ensure future compliance with the bankruptcy process, Bankruptcy Code, and the

   orders of this Court, in an amount the Court deems appropriate;




   COMPLAINT – UNIT 2063                       - 36 -
Case 19-08006-JMM        Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20             Desc Main
                                 Document     Page 37 of 40



                  C.      That Debtor be awarded reasonable attorney’s fees in the sum of

   $50,000.00 should the action result in a default judgment against Defendants; if the

   action is contested, Debtor should be entitled to the attorney’s fees and costs incurred;

                  D.      For such other and further relief as the Court may deem just.

          3.      ON COUNT THREE:

                  A.      For a Judgment against Defendants, joint and severally, in

   Debtor’s favor in an amount according to proof;

                  B.      That Debtor be awarded reasonable attorney’s fees in the sum of

   $50,000.00 should the action result in a default judgment against Defendants; if the

   action is contested, Debtor should be entitled to the attorney’s fees and costs incurred;

                  C.      For such other and further relief as the Court may deem just.

          4.      ON COUNT FOUR:

                  A.      For a Judgment against Defendants, joint and severally, in

   Debtor’s favor in an amount according to proof;

                  B.      That Debtor be awarded punitive damages in an amount sufficient

   to ensure future compliance with the FCRA, in an amount the Court deems appropriate;

                  C.      That Debtor be awarded reasonable attorney’s fees in the sum of

   $50,000.00 should the action result in a default judgment against Defendants; if the

   action is contested, Debtor should be entitled to the attorney’s fees and costs incurred;

                  D.      For such other and further relief as the Court may deem just.

          5.      ON COUNT FIVE:

                  A.      For a Judgment against Defendants, joint and severally, in

   Debtor’s favor in an amount according to proof;




   COMPLAINT – UNIT 2063                       - 37 -
Case 19-08006-JMM        Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20             Desc Main
                                 Document     Page 38 of 40



                  B.      That Debtor be awarded punitive damages in an amount sufficient

   to ensure future compliance with the FCRA, in an amount the Court deems appropriate;

                  C.      That Debtor be awarded reasonable attorney’s fees in the sum of

   $50,000.00 should the action result in a default judgment against Defendants; if the

   action is contested, Debtor should be entitled to the attorney’s fees and costs incurred;

                  D.      For such other and further relief as the Court may deem just.

          6.      ON COUNT SIX:

                  A.      For a Judgment against Defendants, joint and severally, in

   Debtor’s favor in an amount according to proof;

                  B.      That Debtor be awarded punitive damages in an amount the Court

   deems appropriate;

                  C.      That Debtor be awarded reasonable attorney’s fees in the sum of

   $50,000.00 should the action result in a default judgment against Defendants; if the

   action is contested, Debtor should be entitled to the attorney’s fees and costs incurred;

                  D.      For such other and further relief as the Court may deem just.

          7.      ON COUNT SEVEN:

                  A.      For a Judgment against Defendants, joint and severally, in

   Debtor’s favor in an amount according to proof;

                  B.      An order of the Court declaring a) the amount(s) paid on Unit 2063

   by Debtor; b) the monthly amounts due by Debtor; and c) the current, correct balance

   owing on the Loan under the Stipulation.




   COMPLAINT – UNIT 2063                       - 38 -
Case 19-08006-JMM         Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20            Desc Main
                                  Document     Page 39 of 40



                  C.      That Debtor be awarded reasonable attorney’s fees in the sum of

   $50,000.00 should the action result in a default judgment against Defendants; if the

   action is contested, Debtor should be entitled to the attorney’s fees and costs incurred;

                  D.      For such other and further relief as the Court may deem just.

          8.      ON COUNT EIGHT:

                  A.      For a Judgment against Defendants, joint and severally, in

   Debtor’s favor in an amount according to proof;

                  B.      An order of the Court directing Defendants to make corrective

   reports to the credit reporting agencies indicating that their prior reports were false and

   inaccurate.

                  C.      That Debtor be awarded reasonable attorney’s fees in the sum of

   $50,000.00 should the action result in a default judgment against Defendants; if the

   action is contested, Debtor should be entitled to the attorney’s fees and costs incurred;

                  D.      For such other and further relief as the Court may deem just.

          9.      ON COUNT NINE:

                  A.      For a Judgment against Defendants, joint and severally, in

   Debtor’s favor in an amount according to proof;

                  B.      That Debtor be awarded actual damages and any additional

   damages for Defendants’ noncompliance in an amount the Court deems appropriate, not

   to exceed $2,000.00;

                  C.      That Debtor be awarded reasonable attorney’s fees in the sum of

   $50,000.00 should the action result in a default judgment against Defendants; if the

   action is contested, Debtor should be entitled to the attorney’s fees and costs incurred;




   COMPLAINT – UNIT 2063                       - 39 -
Case 19-08006-JMM     Doc 1    Filed 01/09/19 Entered 01/09/19 08:59:20           Desc Main
                              Document     Page 40 of 40



                D.    For such other and further relief as the Court may deem just.

         DATED:       January 8, 2019

                      MAYNES TAGGART PLLC

                      /s/ Stephen K. Madsen_______
                      STEPHEN K. MADSEN




   COMPLAINT – UNIT 2063                  - 40 -
